              Case 1:19-cv-01567-BAM Document 17 Filed 06/29/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH MCADAM
 4          Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 268-5610
 6          Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
 7
     Attorneys for Defendant
 8                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
 9                                        FRESNO DIVISION
10                                                 )       Case No.: 1:19-cv-01567-BAM
     MICHAEL KIPP,                                 )
11                                                 )    STIPULATION FOR EXTENSION OF
                    Plaintiff,                     )    TIME FOR DEFENDANT TO
12                                                 )    RESPOND TO PLAINTIFF’S OPENING
            vs.                                    )    BRIEF AND ORDER
13                                                 )
                                                   )
14   ANDREW SAUL,                                  )
     Commissioner of Social Security,              )
15                                                 )
                    Defendant.                     )
16
17
            Plaintiff and Defendant, through their respective attorneys, and subject to the approval of
18
     the Court, hereby stipulate that Defendant shall have an extension of time of 60 days, up to and
19
     including Thursday, September 10, 2020, in which to file and serve his response to Plaintiff’s
20
     Motion for Summary Judgement. Plaintiff shall have 15 days, up to and including September 25,
21
     2020, to file and serve his optional reply.
22
            In light of the global COVID-19 crisis, SSA is switching to new work processes, and is
23
     focusing on providing the most critical services by mail, phone and online to those most in
24
     need. SSA is also taking additional steps to protect its employees and help stop the spread of
25
     COVID-19, maximizing social distancing, including significantly limiting employee access to
26
     SSA facilities for health and safety only and moving rapidly toward a virtual work environment.
27
     Although the agency is working diligently to provide ongoing services, including legal services,
28
     there are practical implications for our litigation workloads.
     Stip., 1:19-cv-01567-BAM
                                                       1
               Case 1:19-cv-01567-BAM Document 17 Filed 06/29/20 Page 2 of 3



 1           Counsel for Defendant, as well as all the support staff in that office, works in the State of
 2   California, where the governor has ordered all residents to stay home, effective March 19, 2020,
 3   until further notice. This order has led to reduced onsite staffing in Offices of the United States
 4   Attorney. Defendant’s counsel coordinates closely with the United States Attorney’s Office and
 5   relies on that office for certain types of administrative support. Moreover, the Governor’s order
 6   and the decision of the Commissioner to implement full-time telework throughout the country
 7   has led to unanticipated strains on internet connectivity for SSA employees.
 8           1. School Closures and Childcare Impacts
 9           Counsel for Defendant has two young children who are at home during the day until
10   further notice, necessitating certain childcare activities that have prevented counsel from working
11   a consistent full-time schedule. This summer it is uncertain if it would be safe for the children to
12   attend day care or summer camps, if they reopen, because of the public health crisis. Our family
13   has underlying conditions making us particularly concerned about following proper safety
14   guidelines during the pandemic. As a result, counsel for Defendant is not able to meet the current
15   briefing schedule for this case. Similar impacts on attorneys throughout the office have reduced
16   the office’s ability to meet the briefing schedule by reassigning the case.
17           2. Impact of public health situation on need for extensions by plaintiffs’ bar, leading to
                an unusually high number of briefs for our attorney at present
18
19           The closure of schools, daycare, camps, and statewide movement restrictions have also
     impacted the work schedules of members of the plaintiffs’ bar, and caused many plaintiffs’
20
21   attorneys to receive extensions to original briefing schedules. As the moving parties in Social

22   Security litigation, plaintiffs’ extensions necessarily affect the briefing deadlines for Defendant’s

23   counsel. Defendant’s counsel now has an unexpectedly large number of briefs to respond to

24   within the next 60 days.
             In addition, Defendant’s counsel taking a long planned family vacation in July for ten
25
26   days.

27   ///

28

     Stip., 1:19-cv-01567-BAM
                                                       2
              Case 1:19-cv-01567-BAM Document 17 Filed 06/29/20 Page 3 of 3



 1          For all these reasons, Defendant requires an extension of 60 days to file his response to
 2   Plaintiff’s Motion for Summary Judgment. This is Defendant’s first request for an extension.
 3
 4                  Dated: June 26, 2020          Respectfully submitted,
 5
                    By:                           /s/ Jonathan Omar Pena *
 6
                                                  JONATHAN OMAR PENA
 7                                                Pena & Bromberg, Attorneys at Law
                                                  Attorneys for Plaintiff
 8                                                (*As authorized via e-mail on June 26, 2020)
 9
                                                  McGREGOR W. SCOTT
10                                                United States Attorney
                                                  DEBORAH LEE STACHEL
11                                                Regional Chief Counsel, Region IX
12                                                Office of General Counsel
                                                  Social Security Administration
13
                                                  /s/ S. Wyeth McAdam
14                                                S. WYETH McADAM
15                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
16
                                                 ORDER
17
            Pursuant to the parties’ stipulation, and good cause appearing, the request for an
18
     extension of time for Defendant to Respond to Plaintiff’s Opening Brief is GRANTED.
19
     Defendant shall file his response to Plaintiff’s opening brief on or before September 10, 2020.
20
     Plaintiff’s optional reply is due on or before September 25, 2020. The parties are cautioned that
21
     further modifications of the Scheduling Order will not be granted absent a demonstrated showing
22
     of good cause. Fed. R. Civ. P. 16(b). Good cause may consist of the inability to comply with
23
     court orders in light of the COVID-19 pandemic. Any such future difficulties should be
24
     explained.
25   IT IS SO ORDERED.
26
        Dated:     June 29, 2020                              /s/ Barbara   A. McAuliffe            _
27
                                                         UNITED STATES MAGISTRATE JUDGE
28

     Stip., 1:19-cv-01567-BAM
                                                     3
